Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-14-2007

A.W. v. E Orange Bd of Ed
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2294




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"A.W. v. E Orange Bd of Ed" (2007). 2007 Decisions. Paper 434.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/434


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      No. 05-2294
                                   ________________

                            A.W., individually and o/b/o S.W.

                                            v.

                      EAST ORANGE BOARD OF EDUCATION

                                          A.W.,

                                    Appellant
                      ____________________________________

                     On Appeal from the Order of the United States
                      District Court for the District of New Jersey
                 District Court Judge: Honorable Joseph A. Greenaway
                             (D. N.J. Civ. No. 04-cv-01565)
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   on May 1, 2007

             Before: BARRY, CHAGARES and ROTH, CIRCUIT JUDGES

                               (Filed September 14, 2007)

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      A.W., proceeding pro se, appeals from an order of the United States District Court

for the District of New Jersey denying her motion for fees and costs under the Individuals
with Disabilities Education Act, 20 U.S.C. §§ 1400 et seq. (“IDEA”). We will affirm.

       A.W. alleged in her motion for fees and costs that she is the parent of S.W., a

student in the East Orange School District. After evaluating S.W., the School District

determined that he was ineligible for special education services. The School District

subsequently told A.W. that S.W. could not attend school unless he was medicated for

hyperactivity. A.W. retained a consultant to represent her in her effort to obtain special

education services for S.W. The School District also told the consultant that S.W. was

ineligible for special services, and that he must be medicated before returning to school.

       A.W. filed a due process hearing request with the New Jersey Department of

Education to pursue special education services for S.W. Shortly before a scheduled

mediation, A.W.’s consultant and the School District’s attorney discussed special

education services for S.W. An Individualized Education Plan (“IEP”) was developed for

S.W. and implemented.

       In her motion, A.W. sought to recover $22,725.00 in fees and costs charged by the

consultant for her services. The District Court denied the motion, and this appeal

followed. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the District

Court’s order for an abuse of discretion. John T. v. The Delaware County Intermediate

Unit, 318 F.3d 545, 551-52 (3d Cir. 2003).

       Under the IDEA, the District Court is authorized to award reasonable attorneys’

fees as part of the costs to the parents of a child with a disability who is a prevailing party.



                                               2
20 U.S.C. § 1415(i)(3)(B); John T., 318 F.3d at 555. As recognized by the District Court,

a “prevailing party” must be successful in the sense that it has been awarded some relief

by a court. John T., 318 F.3d at 556 (citing Buckhannon Bd. and Care Home, Inc. v.

West Virginia Dep’t of Health and Human Res., 532 U.S. 598, 603-04 (2001)). Although

a party benefitting from a settlement agreement could be a prevailing party, the change in

the legal relationship must be in some way judicially sanctioned. Id. We have found a

stipulated settlement judicially sanctioned where it (1) contained mandatory language; (2)

was entitled “Order;” (3) bore the signature of the District Court judge; and (4) provided

for judicial enforcement. Id. at 558. See also P.N. v. Clementon Bd. of Educ., 442 F.3d

848, 853-55 (3d Cir. 2006) (holding consent orders were judicially sanctioned).

       Under this authority, A.W. is not a prevailing party by virtue of having obtained an

acceptable IEP. John T., 318 F.3d at 560. As in John T., A.W. and the School District

developed the IEP through negotiations out of court, and no court has endorsed the

agreement with a judicial imprimatur. Id. Thus, the District Court did not err in denying

A.W.’s motion.

       Moreover, even if A.W. could be considered a prevailing party, the fee-shifting

provision does not authorize a prevailing parent to recover fees for services rendered by

an expert educational consultant in IDEA proceedings. Arlington Cent. Sch. Dist. Bd. of

Educ. v. Murphy, 126 S. Ct. 2455, 2457-58 (2006). The fee-shifting provision authorizes

the recovery of reasonable attorneys’ fees and other enumerated costs. Id. at 2460.



                                             3
A.W.’s consultant was not an attorney.

      Accordingly, we will affirm the order of the District Court.




                                            4